DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to a supplemental amendment filed on 08/02/2022, wherein Claims 6, 8 and 10 were amended. The supplemental amendment is ok to enter. The 112b and 102 rejections made in the previous office action have been withdrawn, in view of the amended claims.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.The application has been amended as follows in order to address informalities issues regarding periods. The presented examiner amendment has no effect on the scope of the claimed limitations: 
Claim 1: A lanyard system for a driver piece connected to a power tool housing comprising:
a) [[.]] a lanyard assembly having a first end and a second end contained with a lanyard assembly housing;
b) [[.]] said lanyard assembly further comprising a lanyard strap with two end regions, said first end region attached to a driver piece holder holding a driver piece outside of the lanyard assembly housing and said second end region attached to an internal stop within the lanyard assembly housing;
c) [[.]] said lanyard strap of said lanyard assembly deployed into a first guiding tray within lanyard assembly housing enclosing the lanyard assembly;
d) [[.]] said internal stop within said lanyard assembly housing further attached to a first end of a retraction system which encircles 180 degrees around a pully at the second end of the lanyard assembly and returns within a second guiding tray of the lanyard assembly housing enclosing the lanyard assembly;
e) [[.]] said second end of the retraction system attached to the first end of the lanyard assembly contained within the lanyard assembly housing.
Claim 6 
A power tool contained within a top housing of the power tool, with multiple attached lanyard systems, with each lanyard system contained within a lanyard system housing comprising 
a) [[.]] a lanyard assembly having a first end and a second end contained within a lanyard assembly housing with a top cover enclosing internal components;
b) [[.]] said lanyard assembly further comprising a lanyard strap with two end regions, said first end region attached to a driver piece holder holding a driver piece outside of the lanyard assembly housing and said second end region attached to an internal stop within the lanyard assembly housing;
c) [[.]] said lanyard strap of said lanyard assembly deployed into a first guiding tray within lanyard assembly housing enclosing the lanyard assembly;
d) [[.]] said internal stop within said lanyard assembly housing further attached to a first end of a retraction system which encircles 180 degrees around a pully at the second end of the lanyard assembly and returns within a second guiding tray of the lanyard assembly housing enclosing the lanyard assembly;
e) [[.]] said second end of the retraction system attached to the first end of the lanyard assembly contained within the lanyard assembly housing; and
wherein 
f) [[.]] each lanyard system comprising a lanyard attached to a driver piece holder that holds a driver piece and is connected to a retraction system and providing a different driver piece that can be selected by pulling it out of its
attached lanyard system, extending the driver piece past a driver piece receiver and inserting the driver piece into the driver piece receiver.

Allowable Subject Matter
Claims 1-10 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art from Brull (US2017282352A1) discloses a lanyard system witha retraction system however the disclosed retraction system does not contain a pulley and a second guiding tray. Therefore the prior art from Brull does not teach, suggest nor discloses or make obvious the combination of the lanyard system with a lanyard assembly housing further attached to a first end of a retraction system which encircles 180 degrees around a pully at the second end of the lanyard assembly and returns within a second guiding tray of the lanyard assembly housing enclosing the lanyard assembly and said second end of the retraction system attached to the first end of the lanyard assembly contained within the lanyard assembly housing in combination with all the other limitations of Claim 1. Therefore, based on their dependency on claim 1, claims 2-5 are allowed.
Regarding Claim 6 The closest prior art from Brull (US2017282352A1) discloses a tool with a lanyard system retraction system however the disclosed retraction system does not contain a pulley and a second guiding tray. Therefore the prior art from Brull does not teach, suggest nor discloses or make obvious the combination of the tool with  lanyard system and a  lanyard assembly housing further attached to a first end of a retraction system which encircles 180 degrees around a pully at the second end of the lanyard assembly and returns within a second guiding tray of the lanyard assembly housing enclosing the lanyard assembly and said second end of the retraction system attached to the first end of the lanyard assembly contained within the lanyard assembly housing in combination with all the other limitations of Claim 6. Therefore, based on their dependency on claim 6, claims 7-10 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628. The examiner can normally be reached Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723                                                                                                                                                                                                        
/DAVID B. THOMAS/Primary Examiner, Art Unit 3723